DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

17. (Currently Amended) A communication apparatus that wirelessly communicates in a first frequency band corresponding to a plurality of communication channels and a second frequency band corresponding to a plurality of communication channels, the communication apparatus comprising: 
       at least one processor, 
       wherein the at least one processor performs operations of: 
       a first receiving unit configured to receive setting information used in processing for wirelessly connecting with an external apparatus; 
       a first connection unit configured to establish a first wireless connection between the external apparatus that operates as a parent station and the communication apparatus that operates as a child station using the first frequency band with priority over the second frequency band, in a case where the setting information does not 
       a second connection unit configured to establish a second wireless connection between an apparatus that operates as the child station and the communication apparatus that operates as the parent station; 
       a second receiving unit configured to receive a print job via the first wireless connection with the external apparatus; and 
       a printing unit configured to perform printing on a recording medium using an ink based on the print job[[,]].

40. (Currently Amended) A communication apparatus that wirelessly communicates in a first frequency band corresponding to a plurality of communication channels and a second frequency band corresponding to a plurality of communication channels, the communication apparatus comprising: 
        at least one processor, 
        wherein the at least one processor performs operations of: 
        a first receiving unit configured to receive setting information used in processing for wirelessly connecting with an external apparatus; 
        a first connection unit configured to establish a first wireless connection between the external apparatus that operates as a parent station and the communication apparatus that operates as a child station using the first frequency band with priority over the second frequency band, in a case where the setting information does not 
       a second connection unit configured to establish a second wireless connection between an apparatus that operates as the child station and the communication apparatus that operates as the parent station; 
      a second receiving unit configured to receive a print job via the first wireless connection with the external apparatus; 
      a communication unit configured to communicate by Bluetooth, and 
      a printing unit configured to perform printing on a recording medium using a recording agent based on the print job[[,]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675